Case 3:19-cr-00019-GMG-RWT Document 34 Filed 03/22/19 Page 1 of 3 PageID #: 78




  PS S
  (Rev 5/02 WVN)




                         UNITED STATES DISTRICT COURT
                                       for the
                          Northern District of West Virginia

  U.S.A. vs. Christopher Lee YATES                                    Docket No.: 3:19CR19-I


                     Petition for Action on Conditions of Pretrial Release


          COMES NOW ALICIA M. BEASLEY, U. S. PRETRIAL SERVICES OFFICER,
  presenting an official report upon the conduct of defendant Christopher Lee Yates, who was
  placed under pretrial release supervision by the Honorable Robert W. Trumble, United States
  Magistrate Judge, sitting in the Court at Martinsburg, West Virginia, on March I, 2019, under
  the following conditions in reference to Case Numbers 3:1 9MJ33-I and 3:1 9MJ34- 1:

  Condition (4): The defendant must appear in Court as required and, if convicted, must
  surrender as directed to serve a sentence that the Court may impose.

  Condition (6): The defendant is placed in the custody of Shelia Yates who agrees to (a)
  supervise the defendant, (b) use very effort to assure the defendant’s appearance at all
  Court proceedings, and (c) notify the Court immediately if the defendant violates a
  condition of release or is no longer in the custodian’s custody.

  Condition 7(a): The defendant shall submit to supervision by and report for supervision to
  the United States Probation Office as directed.

  Condition 7(p): participate in one of the following location restriction programs and
  comply with its requirements as directed.
                (I)    Curfew: 7 p.m. to 7 a.m. or as directed by the pretrial services office
                       or supervising officer.
Case 3:19-cr-00019-GMG-RWT Document 34 Filed 03/22/19 Page 2 of 3 PageID #: 79

  P58                                                                       ‘SR Petition ftr Action on Conditions of Pretrial Release




               Respectfully presenting petition for action of Court for cause as follows:
                             (If short insert here:   if lengthy “tile on separate sheet and attach.)


  Violation Number       Nature of Non-Compliance

           I             The defendant was scheduled to appear in the United States Magistrate
                         Court on March 20, 2019, at 10:30 a.m. The undersigned spoke to the
                         defendant on March 19, 2019, on two separate occasions. During both
                         phone conversations with the defendant, the undersigned reminded the
                         defendant of his scheduled Court hearing and advised him to report to the
                         United States Probation Office following his hearing. The defendant
                         failed to appear for his scheduled Court hearing and to the United States
                         Probation Office as required.

          2              On March 20, 2019, the undersigned contacted the defendant’s third party
                         custodian and wife, Sheila Yates, in reference to the defendant failing to
                         appear in Court. Ms. Yates reported she last saw the defendant at 11:00
                         a.m. on March 19, 2019, and last spoke to the defendant on the phone at
                         4:00 p.m. on March 19, 2019. Ms. Yates failed to notify the undersigned
                         in reference to the defendant’s noncompliance.

          3              On March 19, 2019, the defendant called the undersigned to request for an
                         extension of his curfew. The request was denied, and the defendant was
                         advised to return home. The defendant failed to return home on March 19,
                         2019.


  PETITIONING THE COURT

         To issue a warrant
        ITo issue a summons
   XX   I Neither
         A bench warrant was issued on March 20, 2019, for the defendant for failing to appear
         for his scheduled hearing. The defendant turned himself into the Federal Building on
         March 21, 2019, and is currently incarcerated at the Eastern Regional Jail.




                                                               -2-
Case 3:19-cr-00019-GMG-RWT Document 34 Filed 03/22/19 Page 3 of 3 PageID #: 80


  P58                                                    P58 Petition lot Action on Conditions of Pretrial Release




  U. S. Pretrial Services Officer Recommendation:

         The term of supervision should be:

          XX   Revoked

               No action taken at this time

               The conditions of supervision should be modified as follows:


                                                     Respectfully,


                                                     rA(tLkt
                                                     Alicia M. Beasley
                                                                      a3ea4aq
                                                     U. S. Pretrial Services Officer
                                                     Place: Martinsburg, WV
                                                     Date: March 22, 2019


  THE COURT ORDERS

        D No action
        D The Issuance of a Warrant
        D The Issuance of a Summons
        Other 4. bevu cvrrvqrt* Lt*J Z/‘6s.tW                       on fli,4j?2C to,?. fl /cf
                                                                   aw4   141 tft £ ‘tp a.tC I
               s op.cfZa’-(    if,frft    ‘-°‘t
                      Jzr            o/9              ORDER OF COURT

                                                      Considered and ordered this             day
                                                      ofjj, 20j and ordered filed
                                                      and made a part of the records in the above
                                                      case.




                                               -3-
